 

Exhibit 10.5

 

SECURITIES PURCHASE AGREEMENT

 

Dated as of March 7, 2014

 

Between

 

REGENERX BIOPHARMACEUTICALS, INC.

 

and

 

DIGITAL ARIA CO., LTD.

 

 

 

 



Table of Contents

 

    Page       SECTION 1. DEFINITIONS 1 SECTION 2. ISSUANCE AND SALE OF THE
SHARES 3 SECTION 3. THE CLOSING 3 3.1 Closing 3 3.2 Deliveries by the Company 4
3.3 Deliveries by the Investor 5 SECTION 4. REPRESENTATIONS, WARRANTIES AND
COVENANTS 5 4.1 Representations and Warranties of the Company 5 4.2
Representations and Warranties of the Investor 7 SECTION 5. CONDITIONS TO
CLOSING 9 5.1 Conditions to Closing by the Investor 9 5.2 Conditions to Closing
by the Company 9 SECTION 6. Termination 10 SECTION 7. MISCELLANEOUS 10 7.1
Waivers and Amendments 10 7.2 Costs and Expenses 10 7.3 Remedies Cumulative 10
7.4 Remedies Not Waived 10 7.5 Entire Agreement 11 7.6 Specific Performance 11
7.7 Governing Law 11 7.8 Notices 11 7.9 Counterparts 12 7.10 Successors and
Assigns 12 7.11 Third Parties 12 7.12 Schedules and Exhibits 12 7.13 Headings 12

 

-i-

 

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of March 7,
2014, is entered into by and between RegeneRx Biopharmaceuticals, Inc., a
Delaware corporation (the “Company”), and Digital Aria Co., Ltd. with offices at
22nd FL, Parkview Tower, 248 Jungjail-ro, Bundang-gu, Seongnam-si, Gyeonggi-do
463-863, Republic of Korea (the “Investor”). (The Company and the Investor,
individually, a “Party”, collectively, the “Parties”)

 

RECITALS

 

Whereas, the Company and Investor have entered into a strategic relationship
including the licensing of developmental and commercialization rights to certain
of the Company’s clinical development product candidates in certain territories
pursuant to that certain RGN-137 License Agreement and that certain RGN-259
License Agreement (collectively, the “Licensing Agreement”) entered into by and
between the Company and the Investor as of even date herewith, which agreement
contemplates the common stock purchases, including the optional common stock
purchase, pursuant to the terms of this Agreement;

 

Whereas, the Company has authorized the sale and issuance of an aggregate of
25,083,333 shares of its Common Stock (the “Shares”) for an aggregate purchase
amount of no less than $3,175,000, pursuant to the terms of this Agreement;

 

Whereas, the Investor desires to purchase the Shares in the amounts and over the
timeframes designated in Section 2 hereof on the terms and conditions set forth
herein; and

 

Whereas, the Company desires to issue and sell the Shares to the Investor on the
terms and conditions set forth herein.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.DEFINITIONS

 

The following terms when used in this Agreement shall have the following
respective meanings:

 

“Affiliate” has the meaning set forth in Rule 501(b) of Regulation D.

 

“Applicable Laws” has the meaning set forth in Section 4.1(f) hereof.

 

“Board of Directors” means the Board of Directors of the Company.

 

1

 

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting and whether common or preferred) of such corporation and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case, any and all warrants, rights or options to purchase any of the
foregoing.

 

“Certificate of Incorporation” means the Certificate of Incorporation of the
Company, as in effect and on file with the Secretary of State of the State of
Delaware on the date of this Agreement.

 

“Closing” has the meaning set forth in Section 3.1 hereof.

 

“Closing Date” has the meaning set forth in Section 3.1 hereof.

 

“Common Stock” means the Common Stock of the Company, par value $0.001 per
share.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Governmental Authority” means the United States, any state, county or
municipality, the government of any foreign country, any subdivision of any of
the foregoing or any authority, department, commission, board, bureau, agency,
court or instrumentality of any of the foregoing.

 

“Knowledge of the Company,” including the terms “Know,” “Known” and other
derivatives thereof, means, with respect to the Company, the actual knowledge,
after reasonable investigation, of any Responsible Officer.

 

“Lien” means any mortgage, lien, pledge, security interest, easement,
conditional sale or other title retention agreement or other encumbrance of any
kind except for liens relating to taxes that have accrued but are not yet
payable which do not have a Material Adverse Effect.

 

“Material Adverse Effect” means a material adverse effect upon (i) the condition
(financial or otherwise), operations, business, properties or assets of the
Company, (ii) the ability of the Company to perform its obligations under this
Agreement or any of the other agreements or documents contemplated hereby to
which it is a party or (iii) the legality, validity or enforceability of this
Agreement or any of the other agreements or documents contemplated hereby or the
rights and remedies of the Investor and the other parties hereunder and
thereunder.

 

“Material Agreements” has the meaning set forth in Section 4.1(e) hereof.

 

“Party” and “Parties” have the meanings set forth in the first paragraph hereof.

 

“Person” means an individual, corporation, partnership, joint venture, trust,
unincorporated organization, or Governmental Authority.

 

“Purchase Price” has the meaning set forth in Section 2 hereof.

 

“Regulation D” has the meaning set forth in Section 4.2(c) hereof.

 

2

 

 

“Responsible Officer” means, with respect to the Company, the President and
Chief Executive Officer, the Chief Financial Officer or the Chairman of the
Board of Directors.

 

“Returns” has the meaning set forth in Section 4.1(i) hereof.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“SEC Reports” has the meaning set forth in Section 4.1(h)(i) hereof.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” has the meaning set forth in the Preamble.

 

“Stockholders” has the meaning set forth in Section 4.1(b) hereof.

 

“Tax” or “Taxes” refers to any and all federal, state, national, local, foreign
and other taxes, assessments and other governmental charges, duties, levies,
impositions and liabilities relating to taxes, including taxes based upon or
measured by gross receipts, income, profits, sales, use and occupation, and
value added, ad valorem, transfer, franchise, withholding, payroll, recapture,
employment, excise and property taxes, together with all interest, penalties and
additions imposed with respect to such amounts and any obligations under any
agreements or arrangements with any other person with respect to such amounts
and including any liability for taxes of a predecessor entity.

 

SECTION 2.ISSUANCE AND SALE OF THE SHARES

 

At the respective Closings, the Company shall issue and sell to the Investor and
the Investor shall purchase from the Company the number of Shares set forth in
the table below (provided, however, that in the case of the Optional Closing,
the Investor shall not be obligated to purchase such Shares);

 

Description    Timeframe   # Shares   Share Price   Purchase Price  Initial
Closing   On or before March 28, 2014    11,250,000   $0.12   $1,350,000  2nd
Closing   On or before August 31, 2014    8,333,333   $0.12   $1,000,000 
Optional Closing   On or before January 31, 2015    5,500,000   $0.15  
$825,000 

 

SECTION 3.THE CLOSING

 

3.1Closing

 

The closing of each issuance and sale of the Shares pursuant to Section 2 hereof
and certain of the other transactions contemplated hereby (the “Closing”) shall
take place at the offices of Cooley LLP, One Freedom Square, Reston Town Center,
11951 Freedom Drive, Reston, Virginia 20190, with the Initial Closing to occur
March 28, 2014 and the subsequent Closings within two business days following
the receipt of notice by the Company of Investor’s request to complete the
Second Closing and, if applicable, the Optional Closing, or at such other time
or place as the Parties shall mutually agree (each of such actual date(s) being
referred to herein as a “Closing Date”). The Parties agree that each Closing may
occur by facsimile signature and delivery and that the Parties need not appear
in person at any Closing.

 

3

 

 

3.2Deliveries by the Company

 

At or prior to each Closing, the Company shall deliver or cause to be delivered
to the Investor the following items:

 

(a)          One or more stock certificates evidencing a number of Shares
purchased by the Investor in such Closing, registered in the name of such
Investor and subject to the legends and other restrictions set forth herein
(which may be delivered by pdf at closing with physical delivery of the original
certificates as promptly as practicable); provided that, upon written request of
the Investor to the Company (which request shall be made no later than three
business days prior to the Closing Date), the Company shall deliver such stock
certificate(s) to a designated securities account of the Investor established in
the U.S. within two business days following the Closing Date; notwithstanding
anything in this Section 3.2(a), if the parties mutually agree to book entry
settlement, the Company may, instead of delivering physical stock certificates
evidencing the Shares, deliver the Shares via book entry on the records of the
Company’s transfer agent;

 

(b)          a certificate of the Secretary of State of the State of Delaware as
to the good standing of the Company dated within thirty days prior to such
Closing Date; and

 

(c)          a certificate of the Secretary or Assistant Secretary of the
Company, in form and substance satisfactory to counsel for the Investor,
certifying that attached thereto are true and correct copies of resolutions duly
and validly adopted by the Board of Directors authorizing the allotment and
issuance of the relevant Shares to the Investor

 

As promptly as practicable following such Closing, the Company will deliver to
the Purchaser the updated register of shareholders of the Company reflecting the
purchase of the relevant Shares.

 

At or prior to the Initial Closing, the Company shall deliver or cause to be
delivered to the Investor the following items:



(d)          a copy of the Certificate of Incorporation certified by the
Secretary of State of the State of Delaware as of a date within thirty days
prior to the Initial Closing Date;

 

(e)          a certificate of the Secretary or Assistant Secretary of the
Company, in form and substance satisfactory to counsel for the Investor,
certifying that attached thereto are true and correct copies of (i) the bylaws
of the Company, and (ii) resolutions duly and validly adopted by the Board of
Directors authorizing the allotment and issuance of the relevant Shares to the
Investor, execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby; and

 

4

 

 

(f)          a counterpart of this Agreement duly executed by the Company. 

 

In addition to the above deliveries, the Company shall take all steps and
actions as the Investor may reasonably request or as may otherwise be necessary
to effectuate the sale and purchase of the Shares as contemplated herein.

 

3.3Deliveries by the Investor

 

At or prior to each Closing, the Investor shall deliver or cause to be delivered
to the Company the following items:

 

(a)          payment of the Purchase Price in immediately available funds by
wire transfer to an account designated in writing by the Company prior to the
Closing Date.

 

SECTION 4.REPRESENTATIONS, WARRANTIES AND COVENANTS

 

4.1Representations and Warranties of the Company

 

In order to induce the Investor to purchase the Shares it is purchasing
hereunder, the Company represents and warrants to the Investor as of the date
hereof that:

 

(a)          Organization and Standing. The Company is duly incorporated and
validly existing under the laws of the State of Delaware and has all requisite
corporate power and authority to own or lease its properties and assets and to
conduct its business as it is presently being conducted.

 

(b)          Capitalization. Immediately subsequent to the consummation of the
transactions contemplated by this Agreement, (i) the authorized Capital Stock,
(ii) the number of issued and outstanding shares of Capital Stock, and (iii) the
number of issued shares of Capital Stock held as treasury shares of the Company
shall be as set forth on Schedule 4.1(b) hereto. The outstanding shares of
Capital Stock are all duly and validly authorized and issued, fully paid and
nonassessable, and based in part on the representations of the stockholders of
the Company (the “Stockholders”) made in connection with the issuance thereof,
were issued in compliance with all applicable federal and state securities laws.
Except as set forth in Schedule 4.1(b) and except for this Agreement, there are
no agreements, arrangements, options, warrants, calls, rights (including
preemptive rights) or commitments of any character relating to the issuance,
sale, purchase or redemption of any shares of Capital Stock of the Company.

 

5

 

 

(c)          Capacity of the Company; Consents; Execution of Agreements. The
Company has all requisite power, authority and capacity to enter into this
Agreement and to perform the transactions and obligations to be performed by it
hereunder. The execution and delivery of this Agreement and any agreements
contemplated hereby by the Company, and the performance by the Company of the
transactions and obligations contemplated hereby and thereby, including, without
limitation, the issuance and delivery of the Shares to the Investor, has been
duly authorized by all requisite action of the Company and Stockholders. This
Agreement has been duly executed and delivered by a duly authorized officer of
the Company and constitutes a valid and legally binding agreement of the
Company, enforceable in accordance with its respective terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws of the United States (both state and federal),
affecting the enforcement of creditors’ rights or remedies in general and
general equity principles.

 

(d)          Reservation of Common Stock. The Shares to be issued and purchased
hereunder, when issued by the Company to the Investor and paid for by the
Investor pursuant to the terms of this Agreement, will (i) be duly authorized,
validly issued, fully paid and nonassessable, (ii) based on the Investor’s
representations in Section 4.2, have been issued in compliance with all
applicable United States federal and state securities laws and (iii) be free and
clear of all Liens. The Company has available sufficient shares of Common Stock
for issuance pursuant to the terms of this Agreement.

 

(e)          Conflicts; Defaults. The execution and delivery of this Agreement
by the Company and the performance by the Company of the transactions and
obligations contemplated hereby to be performed by it will not (i) materially
violate, conflict with, or constitute a default under any of the terms or
provisions of, the Certificate of Incorporation, the bylaws, or any provisions
of, or result in the acceleration of any obligation under, any material
contract, note, debt instrument, security agreement, or other instrument to
which the Company is a party or by which the Company, or any of their assets is
bound (collectively, the “Material Agreements”); (ii) result in the creation or
imposition of any Liens or claims upon the Company’s assets or upon the
Company’s Common Stock; (iii) assuming the accuracy of the Investor’s
representations in Section 4.2, constitute a material violation of any law,
statute, judgment, decree, order, rule, or regulation of a Governmental
Authority applicable to the Company; or (iv) constitute an event which, after
notice or lapse of time or both, would result in any of the foregoing. The
Company is not presently in violation of its Certificate of Incorporation or
bylaws.

 

(f)          Compliance with Laws. The Company is not in violation of, nor do
any of its respective operations violate in any respect, any statute, law, or
regulation of any Governmental Authority applicable to the Company (“Applicable
Laws”), which violation would have a Material Adverse Effect.

 

(g)          Litigation. As of the date hereof: (i) the Company is not subject
to any order of, or written agreement or memorandum of understanding with, any
Governmental Authority which would have a Material Adverse Effect; (ii) there
are no material actions, suits, claims, investigations, or proceedings pending
at law or in equity or before or by any Governmental Authority, or, to the
Knowledge of the Company, threatened, against the Company or any of its assets
or properties or the transactions contemplated by this Agreement, and to the
Knowledge of the Company, there exist no facts or circumstances which reasonably
could be anticipated to result in any such action, suit, claim, investigation,
or proceeding; and (iii) no Person has asserted, and, to the Knowledge of the
Company, no Person has a valid basis upon which to assert, any claims against
the Company that would materially adversely affect the transactions contemplated
by this Agreement or result in or form the basis of any such action, suit,
claim, investigation or proceeding. There is no material action, suit,
proceeding or investigation by the Company currently pending or which the
Company intends to initiate.

 

6

 

 

(h)          Securities Laws.

 

(i)          The Company has filed all forms, reports and documents with the SEC
required to be filed by it pursuant to the federal securities laws and the SEC
rules and regulations thereunder, all of which complied in all material respects
with all applicable requirements of the Securities Act and the Exchange Act
(collectively, the “SEC Reports”). None of the SEC Reports, including, without
limitation, any financial statements or schedules included therein, at the time
filed (or if amended or superseded by a filing prior to the date of this
Agreement, then on the date of such filing) contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of circumstances
under which they were made, not misleading.

 

(ii)         Based on the Investor’s representations in Section 4.2, no consent,
authorization, approval, permit, or order of or filing with any Governmental
Authority is required in order for the Company to execute and deliver this
Agreement or in order for the Company to offer, issue, sell, or deliver the
Shares. Based in part on the representations of the Investor and under the
circumstances contemplated hereby and under current laws and regulations, the
offer, issuance, sale and delivery of the Shares to the Investor is exempt from
the registration requirements of the Securities Act.

 

4.2Representations and Warranties of the Investor

 

The Investor hereby represents and warrants to the Company that as of the date
hereof:

 

(a)          Investment Intent. The Shares to be purchased by the Investor
hereunder are being purchased for its own account and not with the view to, or
for resale in connection with, any distribution or public offering thereof
within the meaning of the Securities Act. The Investor understands that the
Shares have not been registered under the Securities Act by reason of their
issuance in transactions exempt from the registration and prospectus delivery
requirements of the Securities Act pursuant to Section 4(a)(2) thereof. The
Investor further understands that the certificates representing the Shares will
bear the following legend and the Investor agrees that it will hold such shares
subject thereto:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.”

 

7

 

 

The Investor shall be entitled to have the above legend removed from the
certificates representing the Shares upon the Investor’s tender of an opinion of
legal counsel satisfactory to the Company stating that the proposed share
transfer is exempt from public registration under the Securities Act in which
case the Company shall provide necessary cooperation to the Investor and/or the
transfer agent.

 

(b)          Capacity of the Investor; Execution of Agreement. The Investor has
all requisite power, authority and capacity to enter into this Agreement,
deliver the Purchase Price, and to perform the transactions and obligations to
be performed by it hereunder. This Agreement has been duly authorized, executed
and delivered by them and constitutes its valid and legally binding obligation,
enforceable in accordance with its terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws, both state and federal, affecting the enforcement of creditors’ rights or
remedies in general from time to time in effect and the exercise by courts of
equity powers or their application of principles of public policy.

 

(c)          Accredited Investor. The Investor is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act
(“Regulation D”).

 

(d)          Suitability and Sophistication. (i) The Investor has such knowledge
and experience in financial and business matters that it is capable of
independently evaluating the risks and merits of purchasing the Shares; (ii) the
Investor has independently evaluated the risks and merits of purchasing the
Shares and has independently determined that the Shares are a suitable
investment for it; and (iii) the Investor has sufficient financial resources to
bear the loss of their entire investment in the Shares.

 

(e)          Receipt of Information. The Investor believes, after due inquiry
and investigation, that it has received all of the information that it considers
necessary or appropriate for deciding whether to purchase the Shares. The
Investor further represents that it has had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the
offering of the Shares and the business, properties, prospects and financial
condition of the Company and to obtain additional information (to the extent the
Company possessed such information or could acquire it without unreasonable
effort or expense) necessary to verify the accuracy of any information furnished
to the Investor. No provision contained in the foregoing Section 4.2(d) and this
Section 4.2(e), however, limits or modifies the representations and warranties
of the Company provided in Section 4 of this Agreement or in the License
Agreement or the right of the Investor to rely thereon.

 

(f)          Independent Existence. The Investor was not formed for the specific
purpose of purchasing the Shares.

 

8

 

 

SECTION 5.CONDITIONS TO CLOSING

 

5.1Conditions to Closing by the Investor

 

The obligations of the Investor to consummate the purchase of the Shares
pursuant to Section 2 hereof and certain of the transactions contemplated by
this Agreement are subject to the satisfaction on or prior to the Initial
Closing Date of the following conditions, any of which may be waived in whole or
in part in writing by the Investor: 

 

(a)          The Investor and the Company shall have entered into the Licensing
Agreement;

 

(b)          all representations and warranties of the Company contained in this
Agreement shall be true and correct as of the date of this Agreement;

 

(c)          the Company shall have delivered to the Investor the items required
by Section 3.2 of this Agreement;

 

(d)          the Company shall have performed and complied with all agreements
and conditions required by this Agreement to be performed and complied with by
it prior to or as of the Initial Closing Date; and

 

(e)          all pre-issuance registrations, qualifications, permits and
approvals required, if any, under applicable state securities laws or stock
exchange listing rules for the lawful execution and delivery of this Agreement
and the offer, sale, issuance and delivery of the Shares shall have been
obtained.

 

5.2Conditions to Closing by the Company

 

The obligations of the Company to consummate the issuance and sale of the Shares
pursuant to Section 2 hereof and certain of the transactions contemplated by
this Agreement are subject to the satisfaction on or prior to such Closing Date
of the following conditions, any of which may be waived in whole or in part in
writing by the Company:

 

(a)          all representations and warranties of the Investor contained in
this Agreement shall be true and correct as of the date of this Agreement and as
of the date of such Closing as though made as of such date;

 

(b)          the Investor shall have delivered to the Company the items required
by Section 3.3 of this Agreement; and

 

(c)          the Investor shall have performed and complied with all agreements
and conditions required by this Agreement to be performed and complied with by
it prior to or as of such Closing Date.

 

9

 

 

SECTION 6.TERMINATION

 

In the event either Party is in breach of any material obligation hereunder, the
non-breaching Party may give written notice to the breaching Party specifying
the claimed particulars of such breach, and in the event such material breach is
not cured within sixty (60) days following the date of such written
notification, without prejudice to any other rights and remedies available at
any time to the non-breaching Party, the non-breaching Party shall have the
right thereafter to terminate this Agreement by giving thirty (30) days prior
written notice to the breaching Party to such effect.

 

Either Party may terminate this Agreement by written notice to the other Party
effective immediately if both of the License Agreement are terminated under
Sections 13.2(a) (only if the termination is due to the other Party’s breach),
13.2(b), 13(c), or 13(d) thereunder.

 

Termination of this Agreement by either Party shall not affect any claim,
demand, liability or right of a Party arising pursuant to this Agreement prior
to such termination hereof.

 

SECTION 7.MISCELLANEOUS

 

7.1Waivers and Amendments

 

This Agreement may be amended or modified in whole or in part only by a writing
which makes reference to this Agreement that is executed by the Investor and the
Company. The obligations of any Party hereunder may be waived (either generally
or in a particular instance and either retroactively or prospectively) only with
the written consent of the party claimed to have given the waiver; provided,
however, that any waiver by any party of any violation of, breach of, or default
under any provision of this Agreement or any other agreement provided for herein
shall not be construed as, or constitute, a continuing waiver of such provision,
or waiver of any other violation of, breach of or default under any other
provision of this Agreement or any other agreement provided for herein.

 

7.2Costs and Expenses

 

Each Party agrees to pay its own costs and expenses in connection with the
preparation, execution and delivery of this Agreement and other instruments and
documents to be delivered hereunder and thereunder.

 

7.3Remedies Cumulative

 

No specific right, power, or remedy conferred by this Agreement shall be
exclusive, and each such right, power, or remedy shall be cumulative and in
addition to every other right, power, or remedy, whether conferred hereby or by
any security of the Company or now or hereafter available, at law or in equity,
by statute or otherwise.

 

7.4Remedies Not Waived

 

No course of dealing between the Company and the Investor, and no delay in
exercising any right, power, or remedy conferred hereby or by any security
issued by the Company, or now or hereafter available at law or in equity, by
statute or otherwise, shall operate as a waiver of or otherwise prejudice any
such right, power, or remedy.

 

10

 

 

7.5Entire Agreement

 

This Agreement and the other agreements and instruments expressly provided for
herein, together set forth the entire understanding of the Parties and supersede
in their entirety all prior contracts, agreements, arrangements, communications,
discussions, representations and warranties, whether oral or written, among the
parties with respect to the subject matter hereof.

 

7.6Specific Performance

 

The Company and the Investor acknowledge and agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with the specific terms hereof or were otherwise
breached. It is accordingly agreed that, to the fullest extent permitted by law
or equity, each of the Parties shall be entitled to an injunction or injunctions
to prevent or cure breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof, this being in addition to any
other remedy to which the Parties may be entitled by law or equity.

 

7.7Governing Law

 

This Agreement shall in all respects be governed by and construed in accordance
with the internal substantive laws of the State of New York without giving
effect to the principles of conflicts of law thereof.

 

7.8Notices

 

Any notice, request or other communication required or permitted hereunder shall
be in writing and be deemed to have been duly given (a) when personally
delivered or sent by facsimile transmission (the receipt of which is confirmed
in writing), (b) one business day after being sent by a nationally recognized
overnight courier service or (c) five business days after being sent by
registered or certified mail, return receipt requested, postage prepaid, to the
parties at their respective addresses set forth below.

 

If to the Company:

 

RegeneRx Biopharmaceuticals, Inc.

15245 Shady Grove Road

Suite 470

Rockville, MD 20850

Attention: J.J. Finkelstein

Facsimile: 301-280-1991

With a copy, which shall not constitute notice, to:

 

Cooley LLP

One Freedom Square, Reston Town Center

11951 Freedom Drive

Reston, VA 20190

 

11

 

 

Attention: Kenneth J. Krisko, Esq.

Facsimile: 703-456-8100

 

If to the Investor:

 

Digital Aria Co., Ltd.

22nd FL, Parkview Tower

248 Jungjail-ro, Bundang-gu

Seongnam-si, Gyeonggi-do 463-863

Republic of Korea

Attn: CEO

Phone: +82 31 786 7700

Fax.:    +82 31 786 7801

 

Either Party by written notice to the other Party may change the address or the
persons to whom notices or copies thereof shall be directed.

 

7.9Counterparts

 

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, and all of which together shall constitute one and the same
instrument.

 

7.10Successors and Assigns

 

This Agreement shall be binding upon and shall inure to the benefit of the
Parties and their respective successors and assigns, subject to the restrictions
on transfer contained herein.

 

7.11Third Parties

 

Nothing expressed or implied in this Agreement is intended, or shall be
construed, to confer upon or give any Person other than the Parties any rights
or remedies under or by reason of this Agreement.

 

7.12Schedules and Exhibits

 

The schedules and exhibits attached to this Agreement are incorporated herein
and shall be part of this Agreement for all purposes.

 

7.13Headings

 

The headings in this Agreement are solely for convenience of reference and shall
not be given any effect in the construction or interpretation of this Agreement.

 

12

 

 

IN WITNESS WHEREOF, the parties have duly executed, or have caused their duly
authorized officer or representative to execute, this Securities Purchase
Agreement as of the date first above written.

 

REGENERX BIOPHARMACEUTICALS, INC.   By: /s/J.J. Finkelstein   Name: J.J.
Finkelstein   Title: President and Chief Executive Officer  

 

DIGITAL ARIA CO., LTD.   By: /s/ Ill Park   Name: Ill Park   Title: CEO  

 

13

 

 

Schedule 4.1(b)

 

Capitalization

 

[DA Note: Please provide.]

 

RegeneRx 3/5/2014



Capitalization table                        Authorized   Outstanding   DA Sale  
DA Option   Post Transaction                        Preferred Stock 
 1,000,000    -              -                             Common Stock* 
 200,000,000    81,733,247    19,583,333    5,500,000    106,816,580         
                   Common Shares Reserved                          Convertible
Debt        13,683,333              13,683,333  Accrued Interest on Convertible
Debt @2/28       499,864              499,864  Outstanding Warrants      
 11,468,901              11,468,901  Stock Options Plans (issued & reserved) 
      9,068,635              9,068,635                             Total Common
Shares Issued & Reserved        116,453,980    19,583,333    5,500,000  
 141,537,313                             Unencumbered Common Shares      
 83,546,020              58,462,687 

 

* Each Share of Common Stock includes an associated Series A Participating
Cumulative Preferred Stock Purchase Rights pursuant to the Company's
anti-takeover plan that expires in April 2014.

 

14

 

